--------------------------------------------------------------------------------

Exhibit 10.48

VERBINA RESOURCES INC.
Suite 301, 360 Bay Street, Toronto, Ontario M5H 2V6

July 21, 2010

Xtra-Gold Mining Limited
Suite 301
360 Bay Street
Toronto, Ontario M5H 2V6

ATTENTION: Paul Zyla

LETTER OF INTENT

Dear Sirs:

RE: Option on the Banso and Muoso Concessions, Ghana

Further to our recent negotiations regarding the above referenced matter, this
Letter of Intent will serve to confirm the principal elements of the agreement
achieved between us.

1. Option :    

Verbina Resources Inc. (“Verbina”) shall have the Option (the “Option”) to earn
an interest from Xtra-Gold Mining Limited (“Xtra-Gold”) in the lode mining
rights of the Banso and Muoso Concesssions, Ghana, as further described in
Schedule “A” attached hereto (herein called the “Concessions”).

 

 

We understand that Xtra-Gold owns a 100% interest in the Concessions which are
currently in the form of Prospecting Licences. We further understand, and we
present this offer based upon our understanding that, upon converting the
Prospecting Licenses to Mining Licenses Xtra-Gold will hold a 90% undivided
right, title and interest in all of the Concessions free and clear of liens and
encumbrances, the other 10% being owned by the Government of Ghana pursuant to
applicable mining legislation. For greater certainty, the interests to be earned
in the Concessions pursuant to the Option shall be an interest in Xtra-Gold’s
interest in the Concessions and relate to lode mining rights only.

 

 

2.

Terms of Option:

 

 

 

(a)

Xtra-Gold shall grant to Verbina the right to earn a majority interest from
Xtra-Gold in the Concessions in consideration of and upon the terms set out
below.


--------------------------------------------------------------------------------

2

  (b)

Verbina shall have 150 days from the date hereof to complete due diligence and
seek regulatory approval, and when Verbina provides notice to Xtra-Gold of
satisfactory completion of its due diligence and receipt of regulatory approval,
the date of such notice shall be called the “Effective Date”.

   

 

  (c)

In order to acquire an undivided 55% interest in Xtra-Gold’s interest in the
Concessions, Verbina shall complete the following:


  (i)

remit cash payments to Xtra-Gold in the aggregate amount of US$300,000
consisting US$100,000 upon the Effective Date and US$200,000 within 90 days of
the Effective Date;

   

 

  (ii)

issue 1,000,000 fully paid and non-assessable common shares of Verbina to
Xtra-Gold upon the Effective Date; and

   

 

  (iii)

incur a total of US$4,500,000 in exploration expenditures on the Concessions
within five years of the Effective Date with US$500,000 to be incurred in the
first year from Effective Date and US$1,000,000 in each year thereafter.


  (d)

Verbina shall have the right to accelerate the exploration expenditures at any
time. Amounts expended on mineral exploration in excess of the prescribed amount
in one period are to be applied to the requirement to make such expenditures in
the subsequent period. Verbina shall also have the right to pay the amount of
any prescribed exploration expenditure directly to Xtra-Gold at any time before
the prescribed deadline rather than actually complete such exploration
expenditures.

   

 

  (e)

Upon Verbina having exercised the Option and earned a 55% undivided legal and
beneficial interest, Xtra-Gold shall execute and deliver to Verbina such
transfer documentation as shall be effective to transfer and convey to Verbina
such undivided legal and beneficial interest in Xtra-Gold’s interest in the
Concessions which Verbina shall be entitled to register in the office of the
mining recorder.

   

 

  (f)

In addition to the grant by Xtra-Gold to Verbina of the right to earn a majority
interest from Xtra-Gold in the Concessions on the terms and condition provided
for herein which relates to lode mining rights, on the Effective Date Verbina
will pay Xtra-Gold a further US$50,000 to acquire a 55% interest in the alluvial
rights to the Concessions, and such purchase shall be subject to a definitive
agreement to be entered into on or before the Effective Date.


3. Operatorship:


  (a) Verbina shall act as operator during the Option period and shall be
responsible for all work permits, environmental compliance, payment of
contractors, insurance and other matters relating to work carried out on the
Concessions and shall indemnify and save harmless Xtra-Gold against any claims
or liability with respect to such matters. All work done by Verbina on the
Property shall be done in accordance with good mining practice and in compliance
with applicable laws. Xtra-Gold shall provide assistance to Verbina in acquiring
all relevant permits.


--------------------------------------------------------------------------------

3

        (b) During the Option period, Verbina shall provide to and review its
exploration and development plans with Xtra-Gold and Xtra-Gold shall be provided
an opportunity to comment and provide input with respect to prospective
exploration and development programs. Decisions regarding exploration and
development of the Concessions shall be determined by a three person committee,
comprising two representatives of Verbina and one representative of Xtra-Gold
(the “Management Committee”).         (c) Verbina as operator may charge up to
15.0% for management fees which shall be applied as part of the exploration
expenditures. All HST Input Tax Credits for monies expended during the
exploration phases of this contract shall be for the account of Verbina.


4. Joint Venture:


  (a) In the event that Verbina exercises the Option by completing the
exploration expenditures as required above, a joint venture (the “Joint
Venture”) will be formed for the further exploration and development of the
Concessions. Under the Joint Venture each party shall have the right to
participate in the Joint Venture and the corresponding obligation to fund
further exploration and development of the Property (the "Participating
Interest"). The Participating Interest, at the time of the formation of the
Joint Venture shall be:

Verbina: 55%, and
Xtra-Gold: 45%.

The parties’ deemed expenditures upon formation of the Joint Venture shall be as
follows:

Verbina: US$5,000,000
Xtra-Gold: US$4,090,909

It is understood that this formula shall apply to both Xtra-Gold and Verbina
equally. Should either Xtra-Gold or Verbina not advance its respective
proportional share of the joint-venture costs in accordance with the terms
thereof, the percentage of the non-contributing party will be reduced
accordingly in accordance with the terms of the formal option and joint venture
agreement.

Both parties acknowledge that under applicable mining legislation the Government
of Ghana holds a 10% interest in all Mining Leases and the percentages above
represent the respective percentages of the remaining 90% interest.

--------------------------------------------------------------------------------

4

  (b) The formal option and joint venture agreement shall include the following
terms:


    (i)

decisions regarding further exploration and development of the Concessions will
be determined by a three person Management Committee, including two
representatives appointed by the operator and one representative appointed by
the non-operator.

          (ii)

exploration and development budgets will be determined and signed off by the
Management Committee, at which time both parties then have one hundred and
twenty (90) days to provide funds toward the project or be diluted;

          (iii)

if one party declines or fails to provide all or part of its required funding
(based upon its then proportionate legal and beneficial interest), the other
party can increase its funding to the amount budgeted and increase its
percentage ownership in the Concessions in proportion to the additional funds
provided;

          (iv)

upon formation of the Joint Venture, Verbina shall continue to be the operator
of the Joint Venture so long as it maintains at least a majority participating
interest;

          (v)

standard dilution will apply to the Joint Venture as follows:


Participating   Contribution to Total Costs by a Party Interest of a =
(including deemed expenditures) Party   Contribution to Total Costs by     all
parties (including deemed      expenditures)  


    (vi)

in the event that the operator determines not to propose a project program or
fails to do so within 6 months of completion of the previous project program,
the non-operator can propose and operate a project program;

     

 

    (vii)

in the event that a party’s participating interest is reduced to a 5%
participating interest, its interest shall be converted to a 2% NSR, one half of
which (1%), can be acquired at any time by the other party for a payment of
US$2,500,000; and

     

 

    (viii)

for greater certainty, a party does not have the right to contribute at a later
date and recoup an interest in the joint venture when that party fails to
contribute to a project program.


--------------------------------------------------------------------------------

5

5. Assessment Work:


  (a)

Both during the Option period and after formation of the Joint Venture, the
operator will file all standard reports required to maintain the Concessions in
good standing forthwith after completion of any work, and supply Xtra-Gold with
a copy of all geological data, reports or other information obtained during the
course of the work program. During the Option period, Verbina shall be
responsible to maintain the Concessions in good standing.

   

 

  (b)

In the event that the Option terminates, Verbina shall ensure that the
Concessions are in good standing for a minimum of 12 months from the date of
termination of the Option.


6. Access to:


  (a) Information:      

Upon the execution of this Letter of Intent, Xtra-Gold provide to Verbina
reasonable access to all information, documents, data, drill logs, and drill
core in its possession and control with respect to the Concessions. If the
Option terminates, Verbina shall return all such material to Xtra-Gold.

 

 

 

(b) Property

 

 

 

Upon the execution of this Letter of Intent, Xtra-Gold will permit Verbina all
reasonable surface access to the Concessions. Verbina shall have the right to
erect, bring and install all such buildings, machinery equipment and supplies on
the Concessions as it shall reasonably deem necessary and proper, provided it
complies with all applicable laws and governmental policies.


7. Press Release:    

All press releases regarding the Concessions shall be subject to prior approval
by Xtra- Gold and Verbina and, for this purpose, the parties shall respond to
such a request for approval within two business days of notice thereof.

 

 

8.

Governed by the Laws of Ontario:

 

 

The Letter of Intent shall be governed by the laws of the State of Nevada.

 

 

9.

Definitive Documentation:

 

 

The parties may enter into a formal agreement containing more detailed
provisions for with respect to the Option and Joint Venture, but preserving the
principles of the agreement herein contained. However, until such agreement is
completed, or if no such agreement is made, the provisions herein shall have
full effect, shall be enforceable against the parties and shall govern the
operation of the matters herein.


--------------------------------------------------------------------------------

6

 

 

10.

Arbitration:

 

 

Any disputes under this Agreement shall be submitted to binding arbitration
consisting of a panel of three arbitrators, one arbitrator appointed by each of
the parties with a third arbitrator appointed by the parties' two designated
arbitrators, with all costs of such arbitrator to be borne by the unsuccessful
party(ies).

Should you agree that this Letter of Intent accurately recites the principal
elements of the agreement reached between us, please sign the duplicate copy and
return it to our offices immediately by telefax with original to follow by
courier.

Yours very truly,

Verbina Resources Inc.

Per: /s/ Kevin C. Swanborough             
Kevin C. Swanborough
Authorized signatory

Agreement with the terms recited herein is hereby acknowledged this 21st day of
July, 2010:

Xtra-Gold Resources Corp.

Per: /s/ Peter Minuk                              
Peter Minuk
Authorized Signatory

--------------------------------------------------------------------------------

7

Schedule "A"

DESCRIPTION OF CONCESSIONS

[insert]

--------------------------------------------------------------------------------